         Case 8:20-cv-01320-TDC Document 11 Filed 05/27/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 AMERICAN COLLEGE OF
 OBSTETRICIANS AND
 GYNECOLOGISTS, et al.,
                                                     CIV. NO. 20-1320
                        Plaintiffs,

                vs.

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION, et al.,

                        Defendants.


           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND
                 REQUEST FOR EXPEDITED ORAL ARGUMENT

       Plaintiffs the American College of Obstetricians and Gynecologists, the Council of

University Chairs of Obstetrics and Gynecology, New York State Academy of Family Physicians,

SisterSong Women of Color Reproductive Justice Collective, and Honor MacNaughton, M.D., by

and through their attorneys, hereby respectfully request pursuant to Federal Rule of Civil

Procedure 65(a)(1) and Local Rule 105 that the Court issue a preliminary injunction prohibiting

Defendants United States Food and Drug Administration (“FDA”), Stephen M. Hahn,

Commissioner of Food and Drugs, in his official capacity, United States Department of Health and

Human Services (“HHS”), and Alex M. Azar II, Secretary of HHS, in his official capacity, from

enforcing, threatening to enforce, or otherwise applying certain requirements of the Risk

Evaluation and Mitigation Strategy (“REMS”) program for mifepristone (brand name Mifeprex®),

an FDA-approved prescription medication used for early abortion and miscarriage care, that are

unnecessarily exposing patients, clinicians, and their families to life-threatening risks during the

COVID-19 pandemic.




                                                 1
          Case 8:20-cv-01320-TDC Document 11 Filed 05/27/20 Page 2 of 7



       The primary challenged aspect of the mifepristone REMS requires that, after a clinician

has determined (either through telehealth or at a prior in-person visit) that mifepristone is

appropriate for their patient, the patient must make an unnecessary trip to a hospital, clinic, or

medical office to pick up the pill—even when the patient will be receiving no in-person medical

services at that time and will swallow the pill later at home (which the FDA permits). As the

declarations filed with this Motion demonstrate, there is no medical justification for requiring this

travel, and during the COVID-19 pandemic, such travel exposes patients, clinicians, and other

members of the community to the risk of contracting a life-threatening virus. But for this

requirement, medically eligible patients could receive their mifepristone prescription safely by

mail without having to leave their homes.

       Plaintiffs seek emergency relief from this requirement, as well as incidental components

of the mifepristone REMS (collectively, the “Mifepristone In-Person Dispensing Requirement” or

the “Requirement”), for the duration of the COVID-19 pandemic in the United States. This Motion

is supported by the contemporaneously filed Memorandum of Law and nine (9) accompanying

declarations.

       Plaintiffs readily meet the factors for preliminary injunctive relief. See Real Truth About

Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346 (4th Cir. 2009). First, Plaintiffs are

likely to succeed in proving that Defendants’ retention of the Mifepristone In-Person Dispensing

Requirement during the COVID-19 pandemic violates the United States Constitution. It forces

patients to needlessly expose themselves to heightened risk of contracting a life-threatening

disease as a condition of obtaining abortion care in violation of the due process clause of the Fifth

Amendment. In addition, in violation of the Fifth Amendment’s equal protection clause, it subjects

Plaintiffs, Plaintiffs’ members, and their patients seeking abortion or miscarriage care to




                                                 2
          Case 8:20-cv-01320-TDC Document 11 Filed 05/27/20 Page 3 of 7



heightened exposure risks while affording similarly situated clinicians and patients the discretion

to avoid such needless risk during the pandemic, without sufficient—indeed, any—justification.

       Second, the Mifepristone In-Person Dispensing Requirement is causing immediate

irreparable harm. Defendants have maintained the Requirement during the COVID-19 pandemic

despite repeated requests from leading medical authorities—including many of the Plaintiffs

here—to afford clinicians who prescribe mifepristone for abortion and miscarriage care the

flexibility they urgently need to avoid unnecessary viral exposure for their patients, their staff, and

themselves during this COVID-19 crisis. In addition to causing constitutional injury to Plaintiffs,

their members, and the patients they treat—which alone establishes irreparable harm, see, e.g.,

Ross v. Messe, 818 F.2d 1132, 1135 (4th Cir. 1987)—the Requirement is infringing the clinical

judgment of Plaintiffs and their members and is subjecting patients, their families, and their

clinicians to dire medical risks. The Requirement is causing particular harm to low-income people

and people of color, who are most at risk for severe illness and death from COVID-19.

       Finally, the balance of equities and the public interest overwhelmingly favor injunctive

relief. The Mifepristone In-Person Dispensing Requirement is imposing life-threatening health

risks on patients, clinicians, and the broader public with no countervailing safety benefit. Enjoining

enforcement of the Requirement during the pandemic will mitigate viral spread while causing

Defendants no harm. Indeed, such relief is entirely consistent with the substantial action

Defendants have taken to limit unnecessary travel and in-person health care encounters during the

COVID-19 pandemic for other medications and services—actions from which Defendants have

discriminatorily carved out mifepristone prescribers and their patients.

       For all of the above reasons, Plaintiffs respectfully request that the Court issue preliminary

injunctive relief, without bond, restraining the enforcement, operation, and execution of the




                                                  3
          Case 8:20-cv-01320-TDC Document 11 Filed 05/27/20 Page 4 of 7



Mifepristone In-Person Dispensing Requirement, by enjoining Defendants, their agents,

employees, appointees, or successors, from enforcing, threatening to enforce, or otherwise

applying the following “Elements to Assure Safe Use” (“ETASU”) and components thereof, of

the mifepristone REMS, for the duration of the pandemic and until such time as Defendants

demonstrate that medically unnecessary travel to a health care facility no longer poses a significant

threat of SARS-CoV-2 transmission and illness associated with COVID-19:


      ETASU C (Restricted Dispensing), providing that mifepristone may be dispensed only in

       a hospital, clinic, or medical office and not by mail or through a pharmacy;

      ETASU D (Patient Form), only to the extent it (1) requires patients obtaining mifepristone

       to sign the form in the physical presence of the prescriber, rather than allowing patients to

       sign remotely through technology or give oral consent that the prescriber documents in the

       patient’s record; and (2) requires the prescriber to present the patient with a copy of the

       form at the hospital, clinic, or office, rather than promptly providing a copy of the form

       electronically or by mail; and

      ETASU A (Prescriber Certification), only to the extent it requires clinicians seeking to

       prescribe mifepristone to attest that they will (1) obtain the patient’s physical signature on

       the Patient Agreement Form, rather than obtaining the patient’s signature remotely through

       technology or documenting the patient’s oral consent in the patient’s record; (2) present

       the patient with a copy of the form at the hospital, clinic, or office, rather than promptly

       providing a copy of the form electronically or by mail; (3) place in the patient’s medical

       record a copy of the form containing the patient’s physical signature, rather than placing a

       copy of the form signed remotely through technology or documenting the patient’s oral

       consent in the patient’s record; (4) record the serial number of the mifepristone package in



                                                 4
          Case 8:20-cv-01320-TDC Document 11 Filed 05/27/20 Page 5 of 7



       the patient’s record in cases where the patient obtains the mifepristone through a pharmacy;

       and (5) comply with any reporting requirements by reference to the serial number from the

       mifepristone package in cases where the patient obtains the mifepristone through a

       pharmacy.


       Given the urgent need for relief, Plaintiffs also respectfully request that the Court set a

hearing date for June 18 or 19, or early the week of June 22. In order to make this schedule possible,

Plaintiffs voluntarily agree to shorten their time to reply to Defendants’ Opposition to this Motion

(which under Local Rule 105 is due on June 10), such that it is filed no later than two business

days before the date the Court sets for the hearing.




                                                  5
        Case 8:20-cv-01320-TDC Document 11 Filed 05/27/20 Page 6 of 7



Dated: May 27, 2020                              Respectfully submitted,

                                                  /s/ John A. Freedman

AMERICAN CIVIL LIBERTIES UNION                   ARNOLD & PORTER KAYE SCHOLER
FOUNDATION                                       LLP
Julia Kaye*                                      John A. Freedman (D. Md Bar. No 20276)
Anjali Dalal *                                   R. Stanton Jones (D. MD. Bar No. 20690)
Ruth Harlow *                                    David J. Weiner*
Rachel Reeves *                                  Jocelyn A. Wiesner*
Jennifer Dalven *                                Andrew Tutt*
125 Broad Street, 18th Floor                     Gina Colarusso*
New York, NY 10004                               601 Massachusetts Ave., NW
(212) 549-2633                                   Washington, DC 20001
(212) 549-2650 (fax)                             T: (202) 942-5000
jkaye@aclu.org                                   F: (202) 942-5999
adalal@aclu.org                                  john.freedman@arnoldporter.com
rharlow@aclu.org                                 stanton.jones@arnoldporter.com
rreeves@aclu.org                                 david.wiener@arnoldporter.com
jdalven@aclu.org                                 jocelyn.wiesner@arnoldporter.com
                                                 andrew.tutt@arnoldporter.com
Lorie Chaiten *                                  gina.colarusso@arnoldporter.com
1640 North Sedgwick Street
Chicago, IL 60614-5714
rfp_lc@aclu.org


*Pro hac vice application forthcoming




    Counsel for Plaintiffs American College of Obstetricians and Gynecologists, Council of
University Chairs of Obstetrics and Gynecology, New York State Academy of Family Physicians,
 Honor MacNaughton, M.D., and SisterSong Women of Color Reproductive Justice Collective




                                             6
          Case 8:20-cv-01320-TDC Document 11 Filed 05/27/20 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that this document will be served on the Defendants in accordance with

Fed. R. Civ. P. 5(a).


                                           /s/ John A. Freedman
                                           John A. Freedman
                                           601 Massachusetts Ave., NW
                                           Washington, D.C., 20001
                                           T: (202) 942-5000
                                           john.freedman@arnoldporter.com




                                              7
